     Case: 4:20-cv-00032-DMB-JMV Doc #: 30 Filed: 05/20/20 1 of 1 PageID #: 94


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION



BRUCE ELLIS, doing business
as Delta Cinema, ET AL.                                                             PLAINTIFFS

V.                                                                NO. 4:20CV00032-DMB-JMV

CLARKSDALE PUBLIC UTILITIES, ET AL.                                               DEFENDANTS


                                             ORDER

       Before the Court is Plaintiffs’ “Motion Request for Case Management Conference” [29].

A case management conference was held in this case on April 29, 2020. See Dckt. Entry No.

[10]. To the extent Plaintiffs are seeking a supplemental case management conference,

Plaintiffs have failed to show one is necessary. Accordingly, the motion is denied. To the

extent Plaintiffs seek any other form of relief from the Court, they must file a motion requesting

the same.

       SO ORDERED this, the 20th day of May, 2020.



                                      /s/ Jane M. Virden
                                      U. S. MAGISTRATE JUDGE
